Citation Nr: 0718376	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  94-37 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bilateral varicose veins between June 25, 1993, 
and January 12, 1998.

2.  Entitlement to an effective date earlier than January 12, 
1998, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Michael R. Viterna


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1944 to May 1946, 
and from May 1951 to January 1952.

This matter previously came to the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision of the Los 
Angeles California, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a 
compensable disability evaluation for bilateral varicose 
veins.  By rating decision issued in January 1994, following 
additional evidentiary development, the Los Angeles RO 
granted an increased rating to 10 percent.

In May 1996, the Board determined that entitlement to an 
increased rating for bilateral varicose veins was not 
warranted.

The veteran thereafter appealed the decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (CAVC or Court).   In July 1998, the Court vacated the 
Board's May 1996 decision in light of the fact that there 
were intervening amendments made to sections of the VA 
Schedule for Rating Disabilities pertaining to the 
Cardiovascular System including varicose veins (January 12, 
1998).

In February 1999, the Board remanded this case to the Los 
Angeles RO for additional evidentiary development.  By rating 
decision issued in June 1999, the Los Angeles RO awarded 
separate evaluations of 20 percent for each lower extremity 
under the "new" rating criteria pertaining to varicose veins.  
An effective date of January 12, 1998 was assigned for each 
evaluation.

In the interim, the veteran filed a claim of entitlement to a 
total rating based on TDIU.

By rating decision issued in November 1999, following 
additional evidentiary development, the Los Angeles RO 
granted increased ratings to 40 percent for each of the 
veteran's lower extremities.  Basic eligibility for Chapter 
35 benefits was also awarded, and the veteran's TDIU claim 
was also granted.  An effective date of January 12, 1998 was 
again assigned for each benefit.  The veteran timely 
initiated an appeal with respect to the effective dates 
assigned.

By rating decision issued in January 2000, the Los Angeles RO 
denied entitlement to effective dates earlier than January 
12, 1998 for the award of increased evaluations for bilateral 
varicose veins, TDIU and entitlement to chapter 35 benefits.  
In March 2000, the veteran clarified that he was expressing 
dissatisfaction with respect to the effective date assigned 
for his increased rating and TDIU claims only.  He was issued 
a statement of the case with respect to these issues in June 
2000.  He thereafter filed a timely substantive appeal.

The veteran, in the interim, moved to the State of 
Washington.  Consequently, his claims folder was permanently 
transferred to the Seattle, Washington RO.

In August 2000, the Decision Review Officer (DRO) at the 
Seattle RO revised the most recent rating decisions on the 
basis of a difference of opinion under the provisions of 38 
C.F.R. § 3.105(b).  First, the DRO found that entitlement to 
an increased rating to 30 percent is warranted under the 
"old" rating criteria.  Although the medical evidence of 
record is inconclusive as to whether or not there was above- 
the-knee involvement, the DRO noted that the varicose veins 
at the ankles and feet approached a severe level.  
Accordingly, a 30 percent evaluation was awarded from June 
25, 1993 to January 11, 1998.  Second, the DRO found that the 
veteran's present disability more closely approximated the 
next higher evaluation.  Therefore, an increased rating to 60 
percent from January 12, 1998 was assigned under the "new" 
rating criteria.

The veteran and his spouse presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local RO in December 2000.  A copy of the hearing transcript 
is of record and has been reviewed.

In a June 2001 decision, the Board declined to assign 
disability ratings in excess of 30 percent for bilateral 
varicose veins prior to January 12, 1998 and declined to 
assign an effective date earlier than January 12, 1998 for 
the award of a total disability rating due to individual 
unemployability.

The veteran perfected a timely appeal to the Court, which 
issued a partial affirmance and remand order on December 10, 
2002.  However, by order of December 31, 2002, the Court sua 
sponte withdrew the December 10th decision and replaced it 
with the December 31st decision.

By order of July 2003, the Board granted the veteran's motion 
to have his appeal advanced on the Board's docket.

In July 2003, the Board remanded the case for development 
mandated in the Court's December 2002 order.  Subsequently, a 
May 2004 rating action continued the prior denials.

In August 2004, the Board declined to assign a disability 
rating in excess of 30 percent for bilateral varicose veins 
between June 25, 1993 and January 12, 1998, and declined to 
assign an effective date earlier than January 12, 1998 for 
the award of a TDIU.  The veteran again appealed the decision 
to the Court.  By a May 2006 Order, the Court vacated the 
August 2004 Board decision, and remanded the case to the 
Board for further proceedings consistent with the order. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Based on a review of the May 2006 Court Order, the Board 
finds that further development is necessary.

In denying the veteran's increased rating claim for bilateral 
varicose veins in August 2004, the Board partly relied on a 
February 2004 VA opinion.  However, the Court noted that the 
Board failed to ensure compliance with the prior (July 2003) 
remand instructions, as the February 2004 VA opinion is 
inadequate for rating purposes.  See generally, Stegall v. 
West, 11 Vet. App. 268 (1998).  While the examiner indicated 
that the veteran did not suffer problems related to varicose 
veins for the period from between June 25, 1993, and January 
12, 1998, he did not address that the veteran was previously 
assigned a 30 percent rating for that period nor did the 
examiner analyze the evidence that formed the basis for the 
30 percent award.  The Court indicated that without a full 
discussion of all relevant evidence, including explicit 
reasons for resolving conflicts in the evidence against the 
veteran, the February 2004 VA opinion is considered 
insufficient to allow the Board to make an informed decision 
on the issue.  

Also, in the August 2004 decision, the Board denied the 
earlier effective date claim finding that the medical 
evidence did not establish that the schedular criteria were 
met for a rating in excess of 30 percent prior to January 12, 
1998.  Thus, on remand, the earlier effective date claim 
should be readjudicated after a new medical opinion is 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination in order to ascertain the 
nature and severity of service-connected 
bilateral varicose veins for the period 
between June 25, 1993, and January 12, 
1998.  The examination should be 
scheduled during the "active phase" of 
the disability.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination and the results made 
available to the examiner for review.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  Medical 
evidence dated during the applicable time 
period (between June 25, 1993, and 
January 12, 1998) is tabbed in yellow.  A 
complete rationale should be provided for 
any proffered opinion.  

a.  The examiner is requested to comment 
on the veteran's reported symptoms 
between June 25, 1993 and January 12, 
1998, and the degree to which those 
symptoms are attributable to his service-
connected bilateral varicose veins.   The 
veteran's functional limitations due to 
varicose veins should be included in the 
description of his symptomatology.  

b.  The examiner should also address the 
evidence upon which the 30 percent 
disability rating during the applicable 
time period was based (specifically 
including the December 1993 VA 
examination and March 1994 VA outpatient 
clinic reports).  

The examiner should reconcile any opinion 
with the medical evidence dated between 
June 25, 1993, and January 12, 1998, and 
the February 2004 VA opinion.  If a 
medical opinion cannot be rendered 
without resorting to speculation, this 
should be clearly stated.  

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's increased 
rating claim for bilateral varicose veins 
between June 25, 1993, and January 12, 
1998, to include whether referral to the 
Director of Compensation and Pension for 
consideration of an extraschedular rating 
is warranted.  The RO should also 
readjudicate the issue of entitlement to 
an effective date earlier than January 
12, 1998 for the award of a TDIU.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



